EXHIBIT 10.2

 

The Board of Directors, upon the recommendation of the Management Development
and Compensation Committee, voted to amend the Employment Agreement between
Raytheon Company and Jay B. Stephens, which was filed as an exhibit to
Raytheon’s Annual Report on Form 10-K for the year ended December 31, 2002.
Pursuant to the amendment, Mr. Stephens was added to the Schedule of
Beneficiaries to the Raytheon Supplemental Executive Retirement Plan. Upon
completion of five years of service with Raytheon, Mr. Stephens will receive an
additional five years of pension credit and in the case of an involuntary
termination, change of control, death or disability, Mr. Stephens will be
treated as having ten years of service with Raytheon for purposes of any
benefits provided by the Raytheon Supplemental Executive Retirement Plan. The
amendment became effective during the third quarter.